Title: To George Washington from Jonathan Trumbull, Sr., 9 August 1780
From: Trumbull, Jonathan Sr.
To: Washington, George


					
						Sir
						Lebanon [Conn.,] Augt 9th 1780
					
					I have not been inattentive to Your Excellency’s intimations to me respecting arms and powder—and have wrote you on the subject.
					Since which by virtue of Your Excellency’s orders—Mr Cheever at Springfield has delivered Cols. Pitkin & Woodbridge a quantity of sulphur and salt petre to be manufactured at their mill at Hartford, where they can make near two tons ⅌ week—and sufficient quantities of both are yet to be had at the Laboratory there—though the petre is not fit for use without clarifying—I shall immediately instruct Mr Doolittle at New-Haven to supply his powder works with materials from thence—which two, together with Elderkin & Wales’ at Windham, can probably turn out three tons ⅌ week.
					There is in store at Farmington in the care of Colo. Noadiah Hooker One hundred barrels of musket powder (I take it) belonging to the Continent—it has lain about two years there, tho’ I trust not materially hurt—Also sixteen hundred Weight belonging to this State.
					As to arms I wrote you of the small number we could be able to furnish—I have made inquiry of what these were at Springfield—and enclose a copy of Mr Commissary Cheever’s Return. It seems to have been a neglect in some department that no more have been repaired—The barrels and mountings I take it, were procured several years since from France, and might doubtless have been all stocked long since—Mr Cheever says he has no workmen, nor can induce any by the pay he is authorised to offer—Perhaps Your Excellency will be able to give such directions as may soon produce a considerable supply from thence.
					The one half of the 4895 old arms, I suppose taken from Genl Burgoyne’s Army, may be easily repaired, Many of them want very little done to them. I am, with great Esteem & Consideration Your Excellency’s Most Obedient humble Servant
					
						Jonth; Trumbull
					
				 